Name: Commission Regulation (EEC) No 168/90 of 24 January 1990 derogating from Commission Regulation (EEC) No 3771/89 laying down detailed rules for the production aid for high-quality flint maize
 Type: Regulation
 Subject Matter: plant product;  economic policy;  consumption
 Date Published: nan

 No L 20/36 Official Journal of the European Communities 25. 1 . 90 COMMISSION REGULATION (EEC) No 168/90 of 24 January 1990 derogating from Commission Regulation (EEC) No 3771/89 laying down detailed rules for the production aid for high-quality flint maize Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the common organization of the market in cereals ('), as last ameded by Regulation (EEC) No 3707/89 (2), and in particular Article 10a (6) thereof, Having regard to Council Regulation ^EEC) No 1835/89 of 19 June 1989 , setting general rules on the production aid for high-quality flint maize (3), and in particular Article 3 (2) thereof, Whereas Article 13 of Commission Regulation (EEC) No 3771 /89 of 14 December 1989 laying down detailed rules for the production aid for high-quality flint maize (4), stipulates the date by which Member States must submit to the Commission applications stating the names of vari ­ eties that they wish to have included on the list mentioned in Article 12 ( 1 ) of that Regulations and the date by which they must transmit seed samples to the laboratories listed in Annex III ; whereas Article 14 ( 1 ) stipulates the time limit by which laboratories must notify the analysis results to the Commission ; whereas in view of the shortness of the period between the entry into force of this Regulation and the time limits in question they should, for the marketing year in progress, be extended ; Article 1 In derogation from Regulation (EEC) No 3771 /89, for the 1989/90 marketing year :  the final date for applications as mentioned in Article 13 ( 1 ) and for transmission of samples as mentioned in Article 13 (2) of that Regulation shall be 15 January 1990,  the final date for notification as mentioned in Article 14 ( 1 ) shall be 12 February 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . 0 OJ No L 180, 27 . 6 . 1989 , p. 3 . (4) OJ No L 365, 15 . 12. 1989, p . 41